DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,244,355 (Application 16/014,344) in view of Goldstein (US 2017/0178259 A1).
	Regarding claims 1, Deluca (-355) teaches a computer implemented method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-355), claims 1 and 17).  
 	Deluca (-355) does not specifically disclose wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another.
 	Goldstein teaches wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “discerning”, also see Goldstein’s claims 1, 10 and 17).   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teaching of Goldstein into the system Deluca (-355) in order to provide a sufficiently strong signal with minimized interference from each other.

3. 	Claims 2-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,244,355 (Application 16/014,344).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach group identification and action.
	Regarding claim 21, Deluca (-355) teaches a computer implemented method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-355), claims 1).
 	Regarding claim 2, Deluca (-355) teaches method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, wherein the one or more action specifier specifies an action to automatically order a favorite product of a user of the previously registered specific group classification, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-355), claims 2, 3, and 19).  
 	Regarding claim 3, Deluca (-355) teaches method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, wherein the one or more action specifier specifies an action to automatically order a favorite product of a user of the previously registered specific group classification, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-355), claims 2, 3, and 19).  
 	Regarding claim 4, Deluca (-355) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding, based on the determining that one or more action is to be performed includes using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting purchases made by respective first and second users associated to the specific group ID (see Deluca (-355), claims 5, 6 and 19).  
 	Regarding claim 5, Deluca (-355) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding, based on the determining that one or more action is to be performed includes using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting one or more activity of at least one user associated to the specific group ID (see Deluca (-355), claims 5, 6 and 19).  
 	Regarding claim 6, Deluca (-355) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-355), claims 3, 7, 8, 9 and 19).  
 	Regarding claim 7, Deluca (-355) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the one or more action is an action to automatically order a favorite product of a user of the previously registered specific group classification (see Deluca (-355), claims 2, 3, and 19).  
 	Regarding claim 8, Deluca (-355) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID (see Deluca (-355), claims 2, 3, 5, 6, and 19).  
 	Regarding claim 9, Deluca (-355) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-355), claims 3, 7, 8, 9 and 19).  
 	Regarding claim 10, Deluca (-355) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits the one or more user to override the order for pickup (see Deluca (-355), claim 8).  
 	Regarding claim 11, Deluca (-355) teaches the one or more action includes sending a notification to the one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits one or more user to override the order for pickup (see Deluca (-355), claim 8).  
 	Regarding claim 12, Deluca (-355) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-355), claim 8).  
 	Regarding claim 13, Deluca (-355) teaches the examining data of a plurality of traveling users includes examining location data of users of the plurality of traveling users, wherein the determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group includes examining a history of locations of the certain traveling users over time, wherein the determining includes classifying the group as belonging to a previously registered general group classification of traveling users, wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the one or more action is an action to automatically order a favorite product of a user of the previously registered specific group classification (see Deluca (-355), claims 2, 3, 5, 6, 10 and 19).  
 	Regarding claim 14, Deluca (-355) teaches the examining includes establishing a relationship graph that characterizes the certain group of traveling users, wherein the relationship graph includes nodes that specify users of the group of traveling users, wherein edges of the relationship graph specify relationships between users defining the group of traveling users, and wherein the method includes classifying the certain group of traveling users as belonging to a previously registered classification, the classifying including determining that the established relationship graph established by the establishing has characteristics in common with a previously registered relationship graph associated to the classification (see Deluca (-355), claim 12).  
 	Regarding claim 15, Deluca (-355) teaches the deciding includes using a decision data structure that associates an action condition provided by an established relationship graph having a certain edge characteristic to an action decision specifier associated to the edge characteristic, wherein the certain traveling users include a first user, and wherein the method includes providing a user interface for use by the first user, wherein the method includes receiving entered data of the first user into the user interface specifying a second user who is remote from the first user, and in response to the receiving, logically associating the second user to the certain traveling users of the plurality of traveling users who are traveling in the group (see Deluca (-355), claim 13).  
 	Regarding claim 16, Deluca (-355) teaches the one or more action is to perform automatically placing an order for a product for a particular user of the certain traveling users, wherein placing the order includes using a decision data structure that associates a classifier for the certain traveling users to an action specifier specifying product order placement, the product order placement specifying a favorite product and a second favorite product for the particular user, wherein the method includes examining an inventory of products at a venue, and wherein the automatically placing an order includes automatically placing an order to the second favorite product in response to the examining an inventory indicating that an inventory of the favorite product is below a threshold (see Deluca (-355), claim 14).  
 	Regarding claim 17, Deluca (-355) teaches the processing historical data includes applying purchase historical data of the traveling group of users as training data by machine learning to a predictive model so that when the predictive model is trained, the predictive model predicts a favorite product of the group of traveling users, wherein the examining is performed in response to a particular user of the certain traveling users breaching a geofence of a venue, and wherein the one or more action is to perform automatically placing an order for a product available from within the venue (see Deluca (-355), claim 15).  

4. 	Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,244,355 (Application 16/014,344) in view of Anderson et al (US 2018/0330307 A1).
	Regarding claim 18, Deluca (-355) teaches a computer program product comprising: 5Application No.: 16/698,796Docket No.: END820170264US03 a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-355), claims 17).  
 	Deluca (-355) does not specifically disclose examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group.
 	Anderson teaches examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group (see [0078], “While the group members travel through the transportation hub, the monitoring of the values including the personal data for members of the group, travel data for the group, transport hub data and predetermined parameters will continue in step 408 to determine whether any of the values have changed. For instance, a boarding time may have changed. If there are no changes, then the method continues to loop through steps 404, 408 to monitor whether the person has reached his destination, and to determine whether any values have changed. If a value change is detected in step 408, then the process continues in step 410 which determines whether the value change necessitates a route change. For instance, the flight may have been moved to a different departure gate/location. If a route change is deemed as necessary in step 410, then a notification or alert is sent to each traveler of the group or sub-group on their smart phones in step 414 and the process loops back to step 306 so that a new route can be determined and selected as previously described. If no route change is necessary in step 410, then a notification of the value change detected in step 408 is sent in step 412 to each group member's smart phone and the method loops back to step 404 to continue monitoring and determining whether the group has yet arrived at the destination location”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Anderson into the system Deluca (-355) in order to provide a method and system to assist people traveling together through a transport hub from a current location to a destination location using a smart portable personal computing devices which provide personal data, travel data and transport hub data. The method provides for sub-groups of traveler's having common travel preferences, and it maps routes according to those preferences for the group members to travel through the transport hub together. Continuous monitoring of values provides an alert on each sub-group member's personal computing device when the personal data, travel data, transport hub data, or predetermined parameters change (see Anderson, Abstract).
 	Regarding claim 19, Deluca (-355) teaches the method includes recognizing that a certain user defining the certain traveling users traveling in a group has become separated from the certain traveling users traveling in a group, and accordingly further recognizing that there are particular traveling users of the plurality of traveling users traveling in a group, the particular traveling users having one or more user in common with the certain traveling users but being differentiated from the certain traveling users by being absent of the certain user, wherein the method includes further deciding based on the recognizing that one or more changed action is to be performed, wherein the further deciding is in dependence on a processing of historical data, the historical data specifying activities of the particular traveling users when the particular traveling users travel in a group, wherein the one or more changed action includes at least one change relative to the one or more action, and wherein method includes providing one or more output for performance of the one or more changed action, wherein the certain traveling users of the plurality of traveling determined to be traveling in a group have been previously recognized as a group of users traveling in a group during a first instance of the certain traveling users traveling in a group, and in a second instance of the certain traveling users traveling in a group, wherein the second instance is prior in time to a current instance of the certain traveling users traveling in a group in which the determining is performed, and wherein the first instance is prior in time to the second instance, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group includes processing of historical data of each of the first instance and the second instance, wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, and wherein the specified action is determined using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting purchases made by respective first and second users associated to the specific group ID, wherein training data for training the predictive model includes purchase historical data of the certain traveling users when the certain traveling users travel in a group during a first instance of the certain traveling users traveling in a group, wherein training data for training the predictive model includes purchase historical data of the certain traveling users when the certain traveling users travel in a group during a second instance of the certain traveling users traveling in a group, the second instance being separated in time from the first instance (see Deluca (-355), claims 6, 9, and 19).  

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,547,973 (Application 16/271,429) in view of Goldstein (US 2017/0178259 A1).
	Regarding claim 1, Deluca (-973) teaches a computer implemented method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-973), claims 1 and 16).  
 	Deluca (-973) does not specifically disclose wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another.
 	Goldstein teaches wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “discerning”, also see Goldstein’s claims 1, 10 and 17). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teaching of Goldstein into the system Deluca (-973) in order to provide a sufficiently strong signal with minimized interference from each other.
 	
6. 	Claims 2-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,547,973 (Application 16/271,429).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach group identification and action.
 	Regarding claim 21, Deluca (-973) teaches a computer implemented method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-973), claims 1 and 16).
	Regarding claim 2, Deluca (-973) teaches method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, wherein the one or more action specifier specifies an action to automatically order a favorite product of a user of the previously registered specific group classification, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-973), claims 2 and 3).  
 	Regarding claim 3, Deluca (-973) teaches method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, wherein the one or more action specifier specifies an action to automatically order a favorite product of a user of the previously registered specific group classification, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-973), claims 2 and 3).  
 	Regarding claim 4, Deluca (-973) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding, based on the determining that one or more action is to be performed includes using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting purchases made by respective first and second users associated to the specific group ID (see Deluca (-973), claims 1, 16 and 18).  
 	Regarding claim 5, Deluca (-973) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding, based on the determining that one or more action is to be performed includes using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting one or more activity of at least one user associated to the specific group ID (see Deluca (-973), claims 1, 16 and 18).  
 	Regarding claim 6, Deluca (-973) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-973), claims 3, 5, 6, and 17).  
 	Regarding claim 7, Deluca (-973) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the one or more action is an action to automatically order a favorite product of a user of the previously registered specific group classification (see Deluca (-973), claims 2 and 3).  
 	Regarding claim 8, Deluca (-973) teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID (see Deluca (-973), claims 1, 16 and 18).  
 	Regarding claim 9, Deluca (-973) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-973), claims 2, 5 and 17).  
 	Regarding claim 10, Deluca (-973) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits the one or more user to override the order for pickup (see Deluca (-973), claim 6).  
 	Regarding claim 11, Deluca (-973) teaches the one or more action includes sending a notification to the one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits one or more user to override the order for pickup (see Deluca (-973), claim 6).  
 	Regarding claim 12, Deluca (-973) teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Deluca (-973), claim 6).  
 	Regarding claim 13, Deluca (-973) teaches the examining data of a plurality of traveling users includes examining location data of users of the plurality of traveling users, wherein the determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group includes examining a history of locations of the certain traveling users over time, wherein the determining includes classifying the group as belonging to a previously registered general group classification of traveling users, wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group classification of traveling users having a previously recorded associated specific group ID, and wherein the one or more action is an action to automatically order a favorite product of a user of the previously registered specific group classification (see Deluca (-973), claims 1, 16 and 18).  
 	Regarding claim 14, Deluca (-973) teaches the examining includes establishing a relationship graph that characterizes the certain group of traveling users, wherein the relationship graph includes nodes that specify users of the group of traveling users, wherein edges of the relationship graph specify relationships between users defining the group of traveling users, and wherein the method includes classifying the certain group of traveling users as belonging to a previously registered classification, the classifying including determining that the established relationship graph established by the establishing has characteristics in common with a previously registered relationship graph associated to the classification (see Deluca (-973), claim 11).  
 	Regarding claim 15, Deluca (-973) teaches the deciding includes using a decision data structure that associates an action condition provided by an established relationship graph having a certain edge characteristic to an action decision specifier associated to the edge characteristic, wherein the certain traveling users include a first user, and wherein the method includes providing a user interface for use by the first user, wherein the method includes receiving entered data of the first user into the user interface specifying a second user who is remote from the first user, and in response to the receiving, logically associating the second user to the certain traveling users of the plurality of traveling users who are traveling in the group (see Deluca (-973), claim 12).  
 	Regarding claim 16, Deluca (-973) teaches the one or more action is to perform automatically placing an order for a product for a particular user of the certain traveling users, wherein placing the order includes using a decision data structure that associates a classifier for the certain traveling users to an action specifier specifying product order placement, the product order placement specifying a favorite product and a second favorite product for the particular user, wherein the method includes examining an inventory of products at a venue, and wherein the automatically placing an order includes automatically placing an order to the second favorite product in response to the examining an inventory indicating that an inventory of the favorite product is below a threshold (see Deluca (-973), claim 13).  
 	Regarding claim 17, Deluca (-973) teaches the processing historical data includes applying purchase historical data of the traveling group of users as training data by machine learning to a predictive model so that when the predictive model is trained, the predictive model predicts a favorite product of the group of traveling users, wherein the examining is performed in response to a particular user of the certain traveling users breaching a geofence of a venue, and wherein the one or more action is to perform automatically placing an order for a product available from within the venue (see Deluca (-973), claims 14 and 19).  

7. 	Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,547,973 (Application 16/271,429) in view of Anderson et al (US 2018/0330307 A1).
 	Regarding claim 18, Deluca (-973) teaches a computer program product comprising: 5Application No.: 16/698,796Docket No.: END820170264US03 a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: examining data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and providing one or more output for performance of the one or more action (see Deluca (-973), claims 1 and 16).  
	Deluca (-973) does not specifically disclose examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group.
 	Anderson teaches examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group (see [0078], “While the group members travel through the transportation hub, the monitoring of the values including the personal data for members of the group, travel data for the group, transport hub data and predetermined parameters will continue in step 408 to determine whether any of the values have changed. For instance, a boarding time may have changed. If there are no changes, then the method continues to loop through steps 404, 408 to monitor whether the person has reached his destination, and to determine whether any values have changed. If a value change is detected in step 408, then the process continues in step 410 which determines whether the value change necessitates a route change. For instance, the flight may have been moved to a different departure gate/location. If a route change is deemed as necessary in step 410, then a notification or alert is sent to each traveler of the group or sub-group on their smart phones in step 414 and the process loops back to step 306 so that a new route can be determined and selected as previously described. If no route change is necessary in step 410, then a notification of the value change detected in step 408 is sent in step 412 to each group member's smart phone and the method loops back to step 404 to continue monitoring and determining whether the group has yet arrived at the destination location”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Anderson into the system Deluca (-973) in order to provide a method and system to assist people traveling together through a transport hub from a current location to a destination location using a smart portable personal computing devices which provide personal data, travel data and transport hub data. The method provides for sub-groups of traveler's having common travel preferences, and it maps routes according to those preferences for the group members to travel through the transport hub together. Continuous monitoring of values provides an alert on each sub-group member's personal computing device when the personal data, travel data, transport hub data, or predetermined parameters change (see Anderson, Abstract).
 	Regarding claim 19, Deluca (-973) teaches the method includes recognizing that a certain user defining the certain traveling users traveling in a group has become separated from the certain traveling users traveling in a group, and accordingly further recognizing that there are particular traveling users of the plurality of traveling users traveling in a group, the particular traveling users having one or more user in common with the certain traveling users but being differentiated from the certain traveling users by being absent of the certain user, wherein the method includes further deciding based on the recognizing that one or more changed action is to be performed, wherein the further deciding is in dependence on a processing of historical data, the historical data specifying activities of the particular traveling users when the particular traveling users travel in a group, wherein the one or more changed action includes at least one change relative to the one or more action, and wherein method includes providing one or more output for performance of the one or more changed action, wherein the certain traveling users of the plurality of traveling determined to be traveling in a group have been previously recognized as a group of users traveling in a group during a first instance of the certain traveling users traveling in a group, and in a second instance of the certain traveling users traveling in a group, wherein the second instance is prior in time to a current instance of the certain traveling users traveling in a group in which the determining is performed, and wherein the first instance is prior in time to the second instance, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group, wherein the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group includes processing of historical data of each of the first instance and the second instance, wherein the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID, wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID, and wherein the specified action is determined using a machine learning trained predictive model that is iteratively trained using training data, the predictive model predicting purchases made by respective first and second users associated to the specific group ID, wherein training data for training the predictive model includes purchase historical data of the certain traveling users when the certain traveling users travel in a group during a first instance of the certain traveling users traveling in a group, wherein training data for training the predictive model includes purchase historical data of the certain traveling users when the certain traveling users travel in a group during a second instance of the certain traveling users traveling in a group, the second instance being separated in time from the first instance (see Deluca (-973), claims 7 and 17).   

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 9,091,561 B1) in view of Goldstein (US 2017/0178259 A1). 
  	Regarding claim 1, Weir teaches a computer implemented method (see Weir’s claim 1, “A computer implemented method comprising”, also see Abstract and column 3, lines 44-58, where Weir teaches a computer method such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system) comprising: 
 	examining data of a plurality of traveling users (see column 6, lines 10-25, where Weir teaches “the group of users 125” reads on Applicant’s “a plurality of traveling users”, and Weir further teaches “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”.  In this case, Weir’s “calculates” reads on Applicant’s “examining”, and Weir’s “a ratio of a maneuver (e.g., a left turn)” reads on Applicant’s “data” because Applicant fails to further disclose what “data” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation), 
 	wherein at least some of the plurality of traveling users have associated mobile client computer devices (see Fig.1, where Weir teaches plurality of traveling users “125n” have associated mobile client computer devices “115n”, and see column 5, lines 30-49, where Weir further discloses “client device” is a “computing device”, also see Abstract, where Weir teaches “traveled by a group of users”, and see column 3, lines 15-30, where Weir teaches “client devices” such as “a smart phone”), and	
 	deciding, based on the determining that one or more action is to be performed (see Abstract, column 1, line 39 to column 2, line 6 and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, Weir’s “generate a probability model including one or more maneuver ratios for the one or more intersections” reads on Applicant’s “deciding… one or more action” because Applicant fails to further disclose what “action” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation),
wherein the deciding is in dependence on a processing of historical data (see column 1, line 58 to column 2, line 6, “the probability model corresponds to the one or more journey factors and is generated based on the historical routes characterized by the one or more journey factors”.  In this case, Weir’s “the probability model” reads on Applicant’s “the deciding” because Applicant’s claims merely recite “deciding”, but fails to further disclose deciding what?, and Weir’s “historical routes characterized by the one or more journey factors” reads on Applicant’s “historical data” because Applicant fails to further disclose what kind of “historical data” is ?,  also see column 2, lines 26-35, “the system determines maneuver ratios at intersections based on historical routes traveled by users in order to build the probability model”, see column 6, lines 22-25, “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”, column 10, lines 55-62, “the modeling module 208 determines a maneuver ratio at an intersection based on the historical routes traveled by users 125. In some embodiments, the modeling module 208 receives an intersection list from the intersection extractor 206 and identifies an intersection from the list. The modeling module 208 analyzes historical routes through the intersection and calculates a ratio of each possible maneuver based on the historical routes”, column 10, line 55 to column 11, line 14, “determines a maneuver ratio at an intersection based on the historical routes characterized by the one or more journey factors”, “determines a maneuver ratio at an intersection located at second half of journeys based on the numbers of historical routes with the intersection located where users 125 has traveled more than 50% of the routes”, “determines the maneuver ratio at the intersection based on the numbers of historical routes on which the users 125 passed the intersection during the first half of journey time”, column 12, lines 21 to 34, “determines likelihoods for users 125 stopping at certain locations based on the historical routes traveled by users 125”, column 13, lines 12-14, “the probabilities of the maneuvers can be the ratios of the maneuvers based on the historical route data”, column 14, lines 43-46, “the modeling module 208 determines ratios of all possible maneuvers at intersections identified on the one or more maps based on the historical routes traveled by users 125”, column 15, lines 8-11, “the modeling module 208 calculates ratios for all possible maneuvers (e.g., a left turn, a right turn, going straight, a U-turn, etc.) for an intersection based on the historical routes traveled by users 125”), and 
providing one or more output for performance of the one or more action (see column 14, lines 14-16, “the user interface module 212 receives instructions from the estimation module 210 to generate a user interface for displaying useful information associated with the anticipated most likely route for the user 125”.  In this case, “displaying” reads on Applicant’s “output”, and “receives instructions” reads on Applicant’s “action” because Applicant fails to further disclose what “action” is ?
Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation.  In addition, see Abstract, column 1, line 39 to column 2, line 6, and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, the “determine" reads on Applicant’s “action” and “generate” reads on Applicant’s “providing one or more output”.  Where (column 6, lines 10-25) further teaches “determines a maneuver ratio for one of the intersections and generates an intersection probability model including maneuver ratios for the intersections. … For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”).  
 	Weir does not specifically disclose determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group,
 	wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another, and
 	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group.
Goldstein teaches determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”),
wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “the determining includes discerning”, also see Goldstein’s claims 1, 10 and 17), and 
 	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Goldstein into the system Weir in order to reduce line formation and congestion when users traveling in a group.
	Regarding claim 21, Weir teaches a computer implemented method (see Abstract and column 3, lines 44-58, where Weir teaches a computer method such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system, and see Weir’s claim 1, “A computer implemented method comprising”) comprising: 
 	examining data of a plurality of traveling users (see column 6, lines 10-25, where Weir teaches “the group of users 125” reads on Applicant’s “a plurality of traveling users”, and Weir further teaches “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”.  In this case, Weir’s “calculates” reads on Applicant’s “examining”, and Weir’s “a ratio of a maneuver (e.g., a left turn)” reads on Applicant’s “data” because Applicant fails to further disclose what “data” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation), 
 	wherein at least some of the plurality of traveling users have associated mobile client computer devices (see Fig.1, plurality of “users 125n” have associated “client device 115n”, and see column 5, lines 30-49, where Weir further discloses “client device” is a “computing device”, and see Abstract, “traveled by a group of users”, and see column 3, lines 15-30, “client devices such as a smart phone”), and 	 
  	deciding, based on the determining that one or more action is to be performed (see Abstract, column 1, line 39 to column 2, line 6 and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, Weir’s “generate a probability model including one or more maneuver ratios for the one or more intersections” reads on Applicant’s “deciding… one or more action” because Applicant fails to further disclose what “action” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation),
wherein the deciding is in dependence on a processing of historical data (see column 1, line 58 to column 2, line 6, “the probability model corresponds to the one or more journey factors and is generated based on the historical routes characterized by the one or more journey factors”.  In this case, Weir’s “the probability model” reads on Applicant’s “the deciding” because Applicant’s claims merely recite “deciding”, but fails to further disclose deciding what?, and Weir’s “historical routes characterized by the one or more journey factors” reads on Applicant’s “historical data” because Applicant fails to further disclose what kind of “historical data” is ?,  also see column 2, lines 26-35, “the system determines maneuver ratios at intersections based on historical routes traveled by users in order to build the probability model”, see column 6, lines 22-25, “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”, column 10, lines 55-62, “the modeling module 208 determines a maneuver ratio at an intersection based on the historical routes traveled by users 125. In some embodiments, the modeling module 208 receives an intersection list from the intersection extractor 206 and identifies an intersection from the list. The modeling module 208 analyzes historical routes through the intersection and calculates a ratio of each possible maneuver based on the historical routes”, column 10, line 55 to column 11, line 14, “determines a maneuver ratio at an intersection based on the historical routes characterized by the one or more journey factors”, “determines a maneuver ratio at an intersection located at second half of journeys based on the numbers of historical routes with the intersection located where users 125 has traveled more than 50% of the routes”, “determines the maneuver ratio at the intersection based on the numbers of historical routes on which the users 125 passed the intersection during the first half of journey time”, column 12, lines 21 to 34, “determines likelihoods for users 125 stopping at certain locations based on the historical routes traveled by users 125”, column 13, lines 12-14, “the probabilities of the maneuvers can be the ratios of the maneuvers based on the historical route data”, column 14, lines 43-46, “the modeling module 208 determines ratios of all possible maneuvers at intersections identified on the one or more maps based on the historical routes traveled by users 125”, column 15, lines 8-11, “the modeling module 208 calculates ratios for all possible maneuvers (e.g., a left turn, a right turn, going straight, a U-turn, etc.) for an intersection based on the historical routes traveled by users 125”), and
providing one or more output for performance of the one or more action (see column 14, lines 14-16, “the user interface module 212 receives instructions from the estimation module 210 to generate a user interface for displaying useful information associated with the anticipated most likely route for the user 125”.  In this case, “displaying” reads on Applicant’s “output”, and “receives instructions” reads on Applicant’s “action” because Applicant fails to further disclose what “action” is ?
Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation.  In addition, see Abstract, column 1, line 39 to column 2, line 6, and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, the “determine" reads on Applicant’s “action” and “generate” reads on Applicant’s “providing one or more output”.  Where (column 6, lines 10-25) further teaches “determines a maneuver ratio for one of the intersections and generates an intersection probability model including maneuver ratios for the intersections. … For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”).
 	Weir does not specifically disclose determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, 
the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group,
 	Goldstein teaches determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”), 
	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Goldstein into the system Weir in order to reduce line formation and congestion when users traveling in a group.

10. 	Claims 6, 8, 9, 10, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 9,091,561B1) in view of Goldstein (US 2017/0178259 A1) and further in view of Tadokoro et al (US 2002/0052796 A1).
 	Regarding claim 6, the combination of Weir and Goldstein teaches claims 1, 18 and 21.  The combination of Weir and Goldstein does not specifically disclose the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group.  
 	Tadokoro teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teaching of Tadokoro into the system Weir and Goldstein so that specific services can be provided based on the needs of each group.
	Regarding claim 8, the combination of Weir, Goldstein and Tadokoro further teaches the method includes classifying the certain traveling users as belonging to a previously registered specific group of traveling users having a previously recorded associated specific group ID (see Tadokoro, [0056], where Tadokoro teaches “registered in the service providing system 101 before” and it reeads on Applicant’s “a previously registered”, see [0104] and [0105], where Tadokoro teaches user travel to Hawaii, and see Tadokoro’s claim 4, “a group of user ID's”), wherein the deciding includes using a decision data structure that associates one or more action specifier to the specific group ID (see Tadokoro, [0105], where Tadokoro teaches “the user to buy some beach goods” reads on Applicant’s “one or more action”, and see Tadokoro’s claim 4, where Tadokoro teaches specifier to the specific “a group of user ID's”).  
 	Regarding claim 9, the combination of Weir, Goldstein and Tadokoro further teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), and wherein the one or more action includes automatically ordering for pickup a favorite product of one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  
 	Regarding claim 10, the combination of Weir, Goldstein and Tadokoro further teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits the one or more user to override the order for pickup (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  
 	Regarding claim 11, the combination of Weir, Goldstein and Tadokoro further teaches the one or more action includes sending a notification to the one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), the notification including a text based notice that a favorite product for pickup has been ordered, and wherein the notification is accompanied by a user interface control that permits one or more user to override the order for pickup (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  
 	Regarding claim 12, the combination of Weir, Golstein and Tadokoro further teaches the processing of historical data includes processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), and wherein the one or more action includes sending a notification to one or more user of the certain traveling users as determined by the processing of product purchase historical data of the certain traveling users when the certain traveling users travel in a group (see Tadokoro, [0105], “buy”, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  
 	Regarding claim 15, the combination of Weir, Goldstein and Tadokoro further teaches the deciding includes using a decision data structure that associates an action condition provided by an established relationship graph having a certain edge characteristic to an action decision specifier associated to the edge characteristic, wherein the certain traveling users include a first user (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”), and wherein the method includes providing a user interface for use by the first user, wherein the method includes receiving entered data of the first user into the user interface specifying a second user who is remote from the first user, and in response to the receiving, logically associating the second user to the certain traveling users of the plurality of traveling users who are traveling in the group (see Tadokoro, [0056], “registered…before”, [0057], “travel… user”, and see Tadokoro’s claim 4, “a group of user ID's”).  

11. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 9,091,561 B1) in view of Goldstein (US 2017/0178259 A1) and further in view of Anderson et al (US 2018/0330307 A1).
 	Regarding claim 18, Weir teaches a computer program product (see Weir, column 3, line 59 to column 4, line 5, column 4, lines 12-20 and Weir’s claims 15, 16, 17, 18, 19 and 20, see “a computer program product”) comprising: 
 	a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method (see Weir, column 3, line 59 to column 4, line 5, column 4, lines 12-20 and Weir’s claims 15, 17 and 19, where Weir teaches “a computer readable storage medium”) comprising: 
 	examining data of a plurality of traveling users (see column 6, lines 10-25, “In some embodiments, a maneuver ratio for one intersection describes a ratio of a maneuver that the group of users 125 has taken. For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”.  In this case, Weir’s “calculates” reads on Applicant’s “examining”, and Weir’s “a ratio of a maneuver (e.g., a left turn)” reads on Applicant’s “data” because Applicant fails to further disclose what “data” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation), 
 	wherein at least some of the plurality of traveling users have associated mobile client computer devices (see Fig.1, plurality of “users 125n” have associated “client device 115n”, and see column 5, lines 30-49, where Weir further discloses “client device” is a “computing device”, and see Abstract, “traveled by a group of users”, and see column 3, lines 15-30, “client devices such as a smart phone”), and
	deciding, based on the determining that one or more action is to be performed (see Abstract, column 1, line 39 to column 2, line 6 and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, Weir’s “generate a probability model including one or more maneuver ratios for the one or more intersections” reads on Applicant’s “deciding… one or more action” because Applicant fails to further disclose what “action” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation),
 	wherein the deciding is in dependence on a processing of historical data (see column 1, line 58 to column 2, line 6, “the probability model corresponds to the one or more journey factors and is generated based on the historical routes characterized by the one or more journey factors”.  In this case, Weir’s “the probability model” reads on Applicant’s “the deciding” because Applicant’s claims merely recite “deciding”, but fails to further disclose deciding what?, and Weir’s “historical routes characterized by the one or more journey factors” reads on Applicant’s “historical data” because Applicant fails to further disclose what kind of “historical data” is ?,  also see column 2, lines 26-35, “the system determines maneuver ratios at intersections based on historical routes traveled by users in order to build the probability model”, see column 6, lines 22-25, “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”, column 10, lines 55-62, “the modeling module 208 determines a maneuver ratio at an intersection based on the historical routes traveled by users 125. In some embodiments, the modeling module 208 receives an intersection list from the intersection extractor 206 and identifies an intersection from the list. The modeling module 208 analyzes historical routes through the intersection and calculates a ratio of each possible maneuver based on the historical routes”, column 10, line 55 to column 11, line 14, “determines a maneuver ratio at an intersection based on the historical routes characterized by the one or more journey factors”, “determines a maneuver ratio at an intersection located at second half of journeys based on the numbers of historical routes with the intersection located where users 125 has traveled more than 50% of the routes”, “determines the maneuver ratio at the intersection based on the numbers of historical routes on which the users 125 passed the intersection during the first half of journey time”, column 12, lines 21 to 34, “determines likelihoods for users 125 stopping at certain locations based on the historical routes traveled by users 125”, column 13, lines 12-14, “the probabilities of the maneuvers can be the ratios of the maneuvers based on the historical route data”, column 14, lines 43-46, “the modeling module 208 determines ratios of all possible maneuvers at intersections identified on the one or more maps based on the historical routes traveled by users 125”, column 15, lines 8-11, “the modeling module 208 calculates ratios for all possible maneuvers (e.g., a left turn, a right turn, going straight, a U-turn, etc.) for an intersection based on the historical routes traveled by users 125”), and 
 providing one or more output for performance of the one or more action (see column 14, lines 14-16, “the user interface module 212 receives instructions from the estimation module 210 to generate a user interface for displaying useful information associated with the anticipated most likely route for the user 125”.  In this case, “displaying” reads on Applicant’s “output”, and “receives instructions” reads on Applicant’s “action” because Applicant fails to further disclose what “action” is ?
Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation.  In addition, see Abstract, column 1, line 39 to column 2, line 6, and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, the “determine" reads on Applicant’s “action” and “generate” reads on Applicant’s “providing one or more output”.  Where (column 6, lines 10-25) further teaches “determines a maneuver ratio for one of the intersections and generates an intersection probability model including maneuver ratios for the intersections. … For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”).  
 	Weir does not specifically disclose determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, 
	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group. 
	Goldstein teaches determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”), 
	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Goldstein into the system Weir in order to reduce line formation and congestion when users traveling in a group.
 	The combination of Weir and Goldstein does not specifically disclose examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group.
 	Anderson teaches examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group (see [0078], “While the group members travel through the transportation hub, the monitoring of the values including the personal data for members of the group, travel data for the group, transport hub data and predetermined parameters will continue in step 408 to determine whether any of the values have changed. For instance, a boarding time may have changed. If there are no changes, then the method continues to loop through steps 404, 408 to monitor whether the person has reached his destination, and to determine whether any values have changed. If a value change is detected in step 408, then the process continues in step 410 which determines whether the value change necessitates a route change. For instance, the flight may have been moved to a different departure gate/location. If a route change is deemed as necessary in step 410, then a notification or alert is sent to each traveler of the group or sub-group on their smart phones in step 414 and the process loops back to step 306 so that a new route can be determined and selected as previously described. If no route change is necessary in step 410, then a notification of the value change detected in step 408 is sent in step 412 to each group member's smart phone and the method loops back to step 404 to continue monitoring and determining whether the group has yet arrived at the destination location”.  In this case, Anderson’s “monitoring” reads on Applicant’s “examining”, Anderson’s “location” reads on Applicant’s “location”, and Anderson’s “continue” reads on Applicant’s “iteratively”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Anderson into the system of Weir and Goldstein in order to provide a method and system to assist people traveling together through a transport hub from a current location to a destination location using a smart portable personal computing devices which provide personal data, travel data and transport hub data. The method provides for sub-groups of traveler's having common travel preferences, and it maps routes according to those preferences for the group members to travel through the transport hub together. Continuous monitoring of values provides an alert on each sub-group member's personal computing device when the personal data, travel data, transport hub data, or predetermined parameters change (see Anderson, Abstract).

Response to Arguments
12. 	A. Applicant’s arguments with respect to claim 18 has have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	B. Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.  
 	On page 15 of Applicant’s remarks, Applicant argues that “The Examiner has failed to address all of the claim elements”.
 	In response, the Examiner has NOT failed to address all of the claim elements. 
In addition, see the teachings of the applied references as indicated above.
 	On page 16 of Applicant’s remarks, Applicant argues that “If the Examiner wishes to maintain the rejection the Examiner is respectfully requested to explain how the recitations of the "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group, wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another" are regarded to be satisfied”.
 	In response, see the rejections as indicated above with Examiner’s explanations.
 	On page 18 of Applicant’s remarks, Applicant argues that “Neither Weir nor Goldstein recognize that behaviors of users change when they travel in a group, and that user behaviors change when the groups they travel in change. Neither Weir nor Goldstein recognize any advantage to processing of historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and does not satisfy the claim recitations of "determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group; deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group”.  If the Examiner wishes to maintain the rejection the Examiner is respectfully requested to explain how the recitations of the "determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group; deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group" are regarded to be satisfied.
 	In response, with Examiner’s explanations, Weir and Goldstein do recognize that behaviors of users change when they travel in a group, and that user behaviors change when the groups they travel in change. Weir and/or Goldstein recognize any advantage to processing of historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and does satisfy the claim recitations of "determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group; deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group” (see Weir teaches a computer implemented method (see Weir’s claim 1, “A computer implemented method comprising”, also see Abstract and column 3, lines 44-58, where Weir teaches a computer method such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system) comprising: 
 	examining data of a plurality of traveling users (see column 6, lines 10-25, where Weir teaches “the group of users 125” reads on Applicant’s “a plurality of traveling users”, and Weir further teaches “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”.  In this case, Weir’s “calculates” reads on Applicant’s “examining”, and Weir’s “a ratio of a maneuver (e.g., a left turn)” reads on Applicant’s “data” because Applicant fails to further disclose what “data” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation), 
 	wherein at least some of the plurality of traveling users have associated mobile client computer devices (see Fig.1, where Weir teaches plurality of traveling users “125n” have associated mobile client computer devices “115n”, and see column 5, lines 30-49, where Weir further discloses “client device” is a “computing device”, also see Abstract, where Weir teaches “traveled by a group of users”, and see column 3, lines 15-30, where Weir teaches “client devices” such as “a smart phone”), and	
 	deciding, based on the determining that one or more action is to be performed (see Abstract, column 1, line 39 to column 2, line 6 and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, Weir’s “generate a probability model including one or more maneuver ratios for the one or more intersections” reads on Applicant’s “deciding… one or more action” because Applicant fails to further disclose what “action” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation),
wherein the deciding is in dependence on a processing of historical data (see column 1, line 58 to column 2, line 6, “the probability model corresponds to the one or more journey factors and is generated based on the historical routes characterized by the one or more journey factors”.  In this case, Weir’s “the probability model” reads on Applicant’s “the deciding” because Applicant’s claims merely recite “deciding”, but fails to further disclose deciding what?, and Weir’s “historical routes characterized by the one or more journey factors” reads on Applicant’s “historical data” because Applicant fails to further disclose what kind of “historical data” is ?,  also see column 2, lines 26-35, “the system determines maneuver ratios at intersections based on historical routes traveled by users in order to build the probability model”, see column 6, lines 22-25, “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”, column 10, lines 55-62, “the modeling module 208 determines a maneuver ratio at an intersection based on the historical routes traveled by users 125. In some embodiments, the modeling module 208 receives an intersection list from the intersection extractor 206 and identifies an intersection from the list. The modeling module 208 analyzes historical routes through the intersection and calculates a ratio of each possible maneuver based on the historical routes”, column 10, line 55 to column 11, line 14, “determines a maneuver ratio at an intersection based on the historical routes characterized by the one or more journey factors”, “determines a maneuver ratio at an intersection located at second half of journeys based on the numbers of historical routes with the intersection located where users 125 has traveled more than 50% of the routes”, “determines the maneuver ratio at the intersection based on the numbers of historical routes on which the users 125 passed the intersection during the first half of journey time”, column 12, lines 21 to 34, “determines likelihoods for users 125 stopping at certain locations based on the historical routes traveled by users 125”, column 13, lines 12-14, “the probabilities of the maneuvers can be the ratios of the maneuvers based on the historical route data”, column 14, lines 43-46, “the modeling module 208 determines ratios of all possible maneuvers at intersections identified on the one or more maps based on the historical routes traveled by users 125”, column 15, lines 8-11, “the modeling module 208 calculates ratios for all possible maneuvers (e.g., a left turn, a right turn, going straight, a U-turn, etc.) for an intersection based on the historical routes traveled by users 125”), and 
providing one or more output for performance of the one or more action (see column 14, lines 14-16, “the user interface module 212 receives instructions from the estimation module 210 to generate a user interface for displaying useful information associated with the anticipated most likely route for the user 125”.  In this case, “displaying” reads on Applicant’s “output”, and “receives instructions” reads on Applicant’s “action” because Applicant fails to further disclose what “action” is ?
Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation.  In addition, see Abstract, column 1, line 39 to column 2, line 6, and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, the “determine" reads on Applicant’s “action” and “generate” reads on Applicant’s “providing one or more output”.  Where (column 6, lines 10-25) further teaches “determines a maneuver ratio for one of the intersections and generates an intersection probability model including maneuver ratios for the intersections. … For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”), and 
 	see Goldstein teaches determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”),
wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “the determining includes discerning”, also see Goldstein’s claims 1, 10 and 17), and 
 	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).
  	On page 19 of Applicant’s remarks, Applicant further argues that “The Examiner is requested to provide a detailed explanation as to why “automatically generates an application program interface (API) requests using the extracted data for the travel group” is need by or relevant to Weir”.
 	In response, new motivations have been provided in the previous Office action (see the new motivations as indicated above), and the new motivation is Examiner’s explanation for how Goldstein can be combined with Weir and the combination indeed teaches Applicant’s invention.  Note that motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992),21 Application No. 16/698,796 Docket No. END820170264US03 and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 	On page 20 of Applicant’s remarks, Applicant further argues that “The Examiner is requested to comment on whether Weir is fully functional for its intended purpose with use of historical data in which historical routes of a plurality of users are sampled. Weir's processing does not depend on and is not in need of the aggregated features "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group". If the Examiner believes that Weir's processing depends on or is in need of the features "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group"”.
 	In response, see Examiner’s comment on Weir as indicated above.  In addition, Applicant’s attention is directed to the teachings of Weir and Examiner’s comments on Weir as indicated above.
 	On page 21 of Applicant’s remarks, Applicant further argues that “Examiner is respectfully requested to explain the specific reasons why the Examiner believes that Weir's processing depends on or is in need of the features of "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group"”.
 	In response, the Examiner believes that Weir's processing depends on or is in need of the features of "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group" to complete the requirement of 103 rejections.  In addition, Applicant’s attention is directed to the teachings of Weir and Goldstein with Examiner’s explanations as indicated above.
 	On page 24 of Applicant’s remarks, Applicant further argues that “Applicant respectfully asserts that for a clear record the Examiner must present an explanation as to how the claim recitations of "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group" have been interpreted by the Examiner”.
 	In response, the Examiner already explained as to how the claim recitations of "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group" have been interpreted by the Examiner”.  In addition, Applicant’s attention is directed to the teachings of Weir and Goldstein with Examiner’s explanations as indicated above.
 	On page 25 of Applicant’s remarks, Applicant further argues that “If the Examiner wishes to maintain the rejection of claim 18, the Examiner is respectfully requested 
to identify where in the cited prior art there is a disclosure of "examining iteratively updated current location data of a plurality of traveling users, wherein at least some of the plurality of traveling users have associated mobile client computer devices, and determining based on the examining of the iteratively updated current location data of the plurality of traveling users that certain traveling users of the plurality of traveling users are traveling in a group" in the context as recited in claim 18”. 
 	In response, see the teachings of Weir, Goldstein and newly cited Anderson et al (US 2018/0330307 A1) in claim 18 as indicated above.
 	On page 28 of Applicant’s remarks, Applicant further argues that “Neither Weir nor Goldstein recognize that behaviors of users change when they travel in a group, and that user behaviors change when the groups they travel in change. Neither Weir nor Goldstein recognize any advantage to processing of historical data specifying activities of the certain traveling users when the certain traveling users travel in a group, and does not satisfy the claim recitations of "determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group; deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group."”.
 	In response, In response, with Examiner’s explanations, the combination of Weir and Goldstein does teach determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group; deciding, based on the determining that one or more action is to be performed, wherein the deciding is in dependence on a processing of historical data, the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see Weir teaches a computer implemented method (see Weir’s claim 1, “A computer implemented method comprising”, also see Abstract and column 3, lines 44-58, where Weir teaches a computer method such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system) comprising: 
 	examining data of a plurality of traveling users (see column 6, lines 10-25, where Weir teaches “the group of users 125” reads on Applicant’s “a plurality of traveling users”, and Weir further teaches “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”.  In this case, Weir’s “calculates” reads on Applicant’s “examining”, and Weir’s “a ratio of a maneuver (e.g., a left turn)” reads on Applicant’s “data” because Applicant fails to further disclose what “data” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation), 
 	wherein at least some of the plurality of traveling users have associated mobile client computer devices (see Fig.1, where Weir teaches plurality of traveling users “125n” have associated mobile client computer devices “115n”, and see column 5, lines 30-49, where Weir further discloses “client device” is a “computing device”, also see Abstract, where Weir teaches “traveled by a group of users”, and see column 3, lines 15-30, where Weir teaches “client devices” such as “a smart phone”), and	
 	deciding, based on the determining that one or more action is to be performed (see Abstract, column 1, line 39 to column 2, line 6 and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, Weir’s “generate a probability model including one or more maneuver ratios for the one or more intersections” reads on Applicant’s “deciding… one or more action” because Applicant fails to further disclose what “action” is?.  Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation),
wherein the deciding is in dependence on a processing of historical data (see column 1, line 58 to column 2, line 6, “the probability model corresponds to the one or more journey factors and is generated based on the historical routes characterized by the one or more journey factors”.  In this case, Weir’s “the probability model” reads on Applicant’s “the deciding” because Applicant’s claims merely recite “deciding”, but fails to further disclose deciding what?, and Weir’s “historical routes characterized by the one or more journey factors” reads on Applicant’s “historical data” because Applicant fails to further disclose what kind of “historical data” is ?,  also see column 2, lines 26-35, “the system determines maneuver ratios at intersections based on historical routes traveled by users in order to build the probability model”, see column 6, lines 22-25, “the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”, column 10, lines 55-62, “the modeling module 208 determines a maneuver ratio at an intersection based on the historical routes traveled by users 125. In some embodiments, the modeling module 208 receives an intersection list from the intersection extractor 206 and identifies an intersection from the list. The modeling module 208 analyzes historical routes through the intersection and calculates a ratio of each possible maneuver based on the historical routes”, column 10, line 55 to column 11, line 14, “determines a maneuver ratio at an intersection based on the historical routes characterized by the one or more journey factors”, “determines a maneuver ratio at an intersection located at second half of journeys based on the numbers of historical routes with the intersection located where users 125 has traveled more than 50% of the routes”, “determines the maneuver ratio at the intersection based on the numbers of historical routes on which the users 125 passed the intersection during the first half of journey time”, column 12, lines 21 to 34, “determines likelihoods for users 125 stopping at certain locations based on the historical routes traveled by users 125”, column 13, lines 12-14, “the probabilities of the maneuvers can be the ratios of the maneuvers based on the historical route data”, column 14, lines 43-46, “the modeling module 208 determines ratios of all possible maneuvers at intersections identified on the one or more maps based on the historical routes traveled by users 125”, column 15, lines 8-11, “the modeling module 208 calculates ratios for all possible maneuvers (e.g., a left turn, a right turn, going straight, a U-turn, etc.) for an intersection based on the historical routes traveled by users 125”), and 
providing one or more output for performance of the one or more action (see column 14, lines 14-16, “the user interface module 212 receives instructions from the estimation module 210 to generate a user interface for displaying useful information associated with the anticipated most likely route for the user 125”.  In this case, “displaying” reads on Applicant’s “output”, and “receives instructions” reads on Applicant’s “action” because Applicant fails to further disclose what “action” is ?
Therefore, Weir teaches Applicant’s claimed limitation with broadest reasonable interpretation.  In addition, see Abstract, column 1, line 39 to column 2, line 6, and column 6, lines 10-25, “determine a maneuver ratio for one of the intersections based on the route data, and generate a probability model including one or more maneuver ratios for the one or more intersections”.  In this case, the “determine" reads on Applicant’s “action” and “generate” reads on Applicant’s “providing one or more output”.  Where (column 6, lines 10-25) further teaches “determines a maneuver ratio for one of the intersections and generates an intersection probability model including maneuver ratios for the intersections. … For example, the probability module 109 calculates a ratio of a maneuver (e.g., a left turn) that the users 125 took at one intersection based on the historical routes traveled by the group of users 125”), and 
 	see Goldstein teaches determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”),
wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “the determining includes discerning”, also see Goldstein’s claims 1, 10 and 17), and 
 	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).
 	On page 28 of Applicant’s remarks, Applicant further argues that “The Examiner is requested to provide a detailed explanation as to why "automatically generates an application program interface (API) requests using the extracted data for the travel group" is needed by or relevant to Weir””.
 	In response, new motivations have been provided in the previous Office action (see the new motivations as indicated above), and the new motivation is Examiner’s explanation for how Goldstein can be combined with Weir and the combination indeed teaches Applicant’s invention.  Note that motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992),21 Application No. 16/698,796 Docket No. END820170264US03 and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 	On page 33 of Applicant’s remarks, Applicant further argues that “Applicant respectfully asserts that for a clear record the Examiner must present an explanation as to how the claim recitations of "determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group" have been interpreted by the Examiner”.
 	In response, In response, with Examiner’s explanations, the combination of Weir and Goldstein does teach determining based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Goldstein teaches determining, based on the examining that certain traveling users of the plurality of traveling users are traveling in a group (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”, [0020], “…a group of users (e.g., the travel group)”, [0029], “a travel group can be formed with two or more of the users”, also see Goldstein’s claims 1, 10 and 17.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group” reads on Applicant’s “determining”),
wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another (see Abstract, where Goldstein teaches “grouping, by one or more hardware processors of the suggestion server, a subset of the plurality of users into a travel group based on the location data for each user IN THE TRAVEL GROUP indicating locations within a predetermined distance threshold of each other and based on the time data for each user in the travel group indicating times within a predetermined time threshold of each other”.  In this case, Goldstein’s “grouping, by one or more hardware processors of the suggestion server” reads on Applicant’s “the determining includes discerning”, also see Goldstein’s claims 1, 10 and 17), and 
 	the historical data specifying activities of the certain traveling users when the certain traveling users travel in a group (see [0034], “the suggestion server 110 may indicate that the users in the travel group, based on history of the users or similar type of user, are most likely to pick an option if it includes free breakfast”.  In this case, Goldstein’s “history of the users or similar type of user, are most likely to pick an option if it includes free breakfast” reads on Applicant’s “the historical data specifying activities of the certain traveling users”).

Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Amato et al (US 9,881,487 B2), (see claims 1, 6 and 11 “determining that the aggressive act is being perpetrated on the first user, and based on detecting a second electronic device is within a threshold distance to the first electronic device”.
Faraone et al (US 2018/0184236 Al) (see claim 10, “determining that one or more of the identified portable communication devices in the non-incident area has either moved to the incident area or is operating within a predetermined distance from one or more of the portable communication devices in the non-trusted group”.  In this case, Faraone’s “determining” reads on Applicant’s “discerning”).
Munakata (US 2007/0265777 A1) (see [0045], “Note that the classification into groups, more specifically, is performed based on the assumption that traveling paths, which are parallel within a predetermined distance of each other”) where it/they teaches Applicant's newly added claim limitation “wherein the determining includes discerning that first and second users of the certain traveling users are currently within a threshold distance of one another”. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly


/NGHI H LY/
Primary Examiner, Art Unit 2642